EXHIBIT 10.2

 

[ENERSYS LETTERHEAD]

 

JOHN D. CRAIG
Chairman, President & CEO






June 19, 2006

 

 

Mr. Michael T. Philion


Dear Mike:

With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Finance and Chief Financial Officer of the Company, we confirm that your salary
as set forth in Section 3 of the Employment Agreement is increased to
$362,000.00, effective as of April 1, 2006.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.

ENERSYS DELAWARE INC.


By: /s/ John D. Craig

John D. Craig
Chairman, President & Chief Executive Officer


JDC:jls

 

 

 

 